             Case 5:18-cr-00258-EJD Document 447-1 Filed 07/13/20 Page 1 of 2




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                                   UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                            SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                       )   Case No. CR-18-00258-EJD
15                                                   )
             Plaintiff,                              )   SUPPLEMENTAL DECLARATION OF AMY
16                                                   )   MASON SAHARIA IN SUPPORT OF MS.
        v.                                           )   HOLMES’ MOTION TO STRIKE RULE 404(b)
17                                                   )   NOTICE OR, IN THE ALTERNATIVE,
     ELIZABETH HOLMES and                            )   COMPEL ADEQUATE RULE 404(b)
18   RAMESH “SUNNY” BALWANI,                         )   DISCLOSURE
                                                     )
19           Defendants.                             )   Hon. Edward J. Davila
                                                     )
20                                                   )
                                                     )
21

22
             I, AMY MASON SAHARIA, declare as follows:
23
             1.      I represent Defendant Elizabeth Holmes and have been admitted to practice pro hac vice
24
     in the above-captioned matter. I submit this supplemental declaration in support of Ms. Holmes’ Motion
25
     To Strike Rule 404(b) Notice Or, In The Alternative, Compel Adequate Rule 404(b) Disclosure. I attest
26
     to the following facts upon which the motion relies.
27

28
     SUPPLEMENTAL DECLARATION OF AMY MASON SAHARIA IN SUPPORT OF MS. HOLMES’ MOTION TO
     STRIKE RULE 404(b) NOTICE OR, IN THE ALTERNATIVE, COMPEL ADEQUATE RULE 404(b) DISCLOSURE
     CR-18-00258 EJD SVK                         1
30
            Case 5:18-cr-00258-EJD Document 447-1 Filed 07/13/20 Page 2 of 2




 1          2.     Attached to Ms. Holmes’ reply in support of her motion is one exhibit. The contents of

 2 this exhibit are as follows:

 3                 a.      Exhibit J is a true and correct copy of the interview memorandum that the

 4 government prepared in the wake of its April 23, 2020 interview of Michael Chung.

 5

 6          I declare under penalty of perjury under the laws of the United States that the foregoing is true

 7 and correct to the best of my knowledge.

 8

 9          Executed this 13th day of July, 2020 in Southampton, NY.

10

11

12
                                                          AMY MASON SAHARIA
13                                                        Attorney for Elizabeth Holmes
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     SUPPLEMENTAL DECLARATION OF AMY MASON SAHARIA IN SUPPORT OF MS. HOLMES’ MOTION TO
     STRIKE RULE 404(b) NOTICE OR, IN THE ALTERNATIVE, COMPEL ADEQUATE RULE 404(b) DISCLOSURE
     CR-18-00258 EJD SVK                         2
30
